[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                               IN MANDAMUS
                           MEMORANDUM DECISION
Relator, Harvey E. Burklo, has filed this original action requesting this court to issue a writ of mandamus ordering respondent, Industrial Commission of Ohio, to vacate its order denying his application for wage loss compensation under R.C.4123.56(B) and to issue an order granting such compensation or, in the alternative, to issue an order that complies with State exrel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203.
This matter was referred to a magistrate of this court pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals.  The magistrate issued a decision, including findings of fact and conclusions of law, and recommended that this court deny the writ of mandamus.  No objections have been filed to that decision.
Upon an examination of the magistrate's decision and an independent review of the file, this court adopts the magistrate's findings of fact and conclusions of law as its own, there being no error of law or other defect on the face of the magistrate's decision.
In accordance with the recommendation of the magistrate, we hereby deny the requested writ of mandamus.
Writ denied.
BRYANT and BROWN, JJ., concur.